Exhibit 10.1
CONSULTING AGREEMENT


This Consulting Agreement (this "Agreement") is entered into as of December 26,
2012 (the “Effective Date”) between and among Marangal Domingo ("Consultant"),
and First PacTrust Bancorp, Inc., a Maryland corporation ("First PacTrust"), and
Pacific Trust Bank, f.s.b. (the “Bank” and, together with First PacTrust,
sometimes collectively referred to hereinafter as the “Company”). Consultant,
First PacTrust and the Bank are also sometimes referred to as the "Parties," and
each as a "Party," in this Agreement.


WHEREAS, Consultant was formerly employed by First PacTrust and the Bank as
Chief Financial Officer pursuant to an employment agreement effective as of May
6, 2011, as subsequently amended (the "Employment Agreement");


WHEREAS, on November 5, 2012, Consultant provided written notice of voluntary
resignation as Chief Financial Officer, and from all other capacities in which
Consultant previously served First PacTrust, the Bank and any entities
affiliated with First PacTrust or the Bank (the “Affiliated Entities”) under the
Employment Agreement, which resignation became effective as of 12:01 a.m. on
November 13, 2012;


WHEREAS, pursuant to Section 9(c) of the Employment Agreement, the Company
waived the balance of the 45-day prior notice requirement for voluntarily
termination without Good Reason, as that term is defined in the Employment
Agreement, and elected to pay Consultant his pro-rated base salary for such
period (the “Payment Obligation”);


WHEREAS, by virtue of Consultant’s prior service to the Company under the
Employment Agreement, Consultant is uniquely qualified to provide valuable
services to the Company in connection with the transition to his successors of
the roles and responsibilities he previously performed as Chief Financial
Officer of First PacTrust and the Bank; and


WHEREAS, the Company desires to retain Consultant to provide certain consulting
services, and Consultant agrees to provide such services, pursuant to the terms
and conditions as provided in this Agreement.


NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and promises contained herein, and the receipt of valuable
consideration, the sufficiency of which is hereby acknowledged, the Company and
Consultant hereby agree as follows:


1.  
Payment Obligation; Consulting Services and Term.



(a)  
Payment Obligation. On or before the Effective Date, the Company has paid
Consultant the sum of $40,625 in full payment and complete discharge of the
Payment Obligation.



(b)  
Consulting Services and Term. The Parties hereby acknowledge and agree that
Consultant will be available, on a non-exclusive basis upon reasonable notice,
to advise and consult, respond to questions and provide assistance to the
Company regarding matters for which he was responsible and about which he had
knowledge in connection with his employment with any of the Affiliated Entities
for up to 20 hours each month during the sixmonth period commencing on January
1, 2013 and ending on June 30, 2013 (the “Term”). Consultant also will cooperate
in any potential or pending litigation or arbitration that may involve him in
any capacity as a result of his employment with any of the Affiliated Entities.
This includes, if necessary, meeting at mutually convenient times with attorneys
of any of the Affiliated Entities, attending meetings, depositions and trial,
and providing truthful testimony. Nothing contained in this Agreement shall
restrict Consultant's ability to seek or accept full-time employment during the
Term; provided that Consultant’s activities seeking employment shall not
materially interfere with the performance of the consulting services hereunder;
provided further that Consultant shall use his reasonable best efforts to make
himself available to perform the consulting services hereunder once Consultant
commences any such employment during the Term. The Term may be terminated by
either Party following a material breach by the other Party of such Party’s
duties and obligations hereunder.

 
 
-1-

--------------------------------------------------------------------------------

 
 
2.  
Consulting Fees and Expenses.



(a)  
Consulting Fees. In consideration of Consultant’s agreement to enter into and
perform this Agreement and provide the covenants, agreements and releases
provided hereunder, the Company shall pay Consultant a fixed monthly consulting
fee, in advance each month (or pro-rated portion of such month) commencing on
the first day following the Revocation Date, as that term is defined in
Paragraph 14(f) below, and on the first business day of each month thereafter
during the Term, in the amount of $12,500.00 per month, up to a maximum of
$75,000 during the Term.



(b)  
Expenses. During the Term, the Company shall pay or promptly reimburse
Consultant for all reasonable travel and other business expenses paid or
incurred by Consultant in connection with the performance of Consultant’s duties
(which expenses must be approved in advance in writing by the Company), upon
presentation of expense statements, vouchers or other evidence of expenses.
Consultant shall not incur expenses other than the routine expenses described
above without the Company’s prior written consent.



3.  
Relationship of the Parties. Consultant shall be an independent contractor of
the Company, and this Agreement shall not be construed to create any
association, partnership, joint venture, employee or agency relationship between
Consultant and the Company for any purpose. Consultant shall have no authority
(and shall not hold himself out as having authority) to bind the Company and
shall not make any agreements or representations on the Company's behalf without
the Company's prior written consent. Without limiting the generality of the
foregoing, Consultant will not be eligible under this Agreement to participate
in any vacation, group medical or life insurance, disability, profit sharing or
retirement benefits or any other fringe benefits or benefit plans offered by the
Company to its employees, and the Company will not be responsible for
withholding or paying any income, payroll, Social Security or other federal,
state or local taxes, making any insurance contributions, including unemployment
or disability, or obtaining worker's compensation insurance on Consultant’s
behalf. Consultant shall be responsible for, and shall indemnify the Company
against, all such taxes or contributions, including penalties and interest.



4.  
Release of Claims.



(a)  
Release. In consideration of and in exchange for the benefits provided to
Consultant under this Agreement, including but not necessarily limited to the
benefits set forth in Paragraph 2 of this Agreement, Consultant, of his own free
will, voluntarily and unconditionally releases and forever discharges (the
"Release") the Affiliated Entities, their respective directors, officers,
employees, agents, stockholders, successors and assigns (both individually and
in their official capacities with the Affiliated Entities) (the "First PacTrust
Releasees") from, any and all past or present causes of action, suits,
agreements or other claims which Consultant, his dependents, relatives, heirs,
executors, administrators, successors and assigns has or may hereafter have from
the beginning of time to the date hereof against the Company or the First
PacTrust Releasees upon or by reason of any matter, cause or thing whatsoever,
including, but not limited to, any matters arising out of his employment by the
Affiliated Entities, and the cessation of said employment or any claim for
compensation, and including, but not limited to, any alleged violation of the
Civil Rights Acts of 1964 and 1991, the Equal Pay Act of 1963, the Age
Discrimination in Employment Act of 1967, the Rehabilitation Act of 1973, the
Employee Retirement Income Security Act of 1974, the Older Workers Benefit
Protection Act of 1990, the Americans with Disabilities Act of 1990, the
California Fair Employment and Housing Act, the California Family Rights Act,
the California Worker Adjustment and Retraining Notification Act, and any other
federal, state or local law, regulation or ordinance, or public policy,
contractor tort law having any bearing whatsoever on the terms and conditions of
employment or termination of employment. The Release shall not, however,
constitute a waiver of any of Consultant's rights to compensation and benefits
due under this Agreement.



 
-2-

--------------------------------------------------------------------------------

 
 
(b)  
Waiver. Consultant represents and warrants that he is not aware of any claim by
him other than the claims that are released by this Release. Consultant further
acknowledges that he may hereafter discover claims or facts in addition to or
different than those which he now knows or believes to exist with respect to the
subject matter of this Release and which, if known or suspected at the time of
entering into this Release, may have materially affected this Release and
Consultant's decision to enter into it. Nevertheless, Consultant hereby waives
any right, claim or cause of action that might arise as a result of such
different or additional claims or facts and Consultant hereby expressly waives
any and all rights and benefits confirmed upon him by the provisions of
California Civil Code Section 1542, which provides as follows:



"A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR."


(c)  
Opportunity to Consult. Consultant acknowledges that he has received a copy of
this Agreement prior to its execution and has been advised hereby of his
opportunity to review and consider the Release for 21 days prior to its
execution. Consultant further acknowledges that he has been advised hereby to
consult with an attorney prior to executing this Agreement. Consultant enters
into this Agreement having freely and knowingly elected, after due
consideration, to execute this Agreement and to fulfill the promises set forth
herein. The Release shall be revocable by Consultant during the seven-day period
following its execution, and shall not become effective or enforceable until the
expiration of such seven-day period. In the event of such a revocation,
Consultant shall not be entitled to the consideration under this Agreement set
forth in Paragraph 2.



(d)  
No Assignment. Consultant represents and warrants that there has been no
assignment or other transfer of any interest in any claim which Consultant may
have against the Company or any of the First PacTrust Releasees. Consultant
represents that he has not commenced or joined in any claim, charge, action or
proceeding whatsoever against the Company or any of the First PacTrust Releasees
arising out of or relating to any of the matters set forth in this Release.
Consultant further agrees that he will not seek or be entitled to any personal
recovery in any claim, charge, action or proceeding whatsoever against the
Company or any of the First PacTrust Releasees for any of the matters set forth
in the Release.



(e)  
No Reliance. Consultant acknowledges that, in his decision to enter into this
Agreement, including the Release, he has not relied on any representations,
promises or agreements of any kind, including oral statements by representatives
of the Company or any of the First PacTrust Releasees, except as set forth in
the Release and this Agreement.



 
(f)  
No Admission. Nothing contained in the Release will be deemed or construed as an
admission of wrongdoing or liability on the part of the Company or any of the
First PacTrust Releasees.



5.  
Non-disparagement. Consultant shall not disparage any of the Affiliated
Entities, their current or former directors, officers, employees, agents,
stockholders, successors and assigns (both individually and in their official
capacities with the Company) (the "First PacTrust Parties") . The Company shall
instruct its current officers and directors (as such terms are used for purposes
of Section 16 of the Securities Exchange Act of 1934) not to disparage
Consultant. For purposes of this Agreement, to "disparage" means to make
statements, whether oral or written, whether direct or indirect, whether true or
false and whether acting alone or through any other person, that cast the
subject of the statement in a critical or unfavorable light or that otherwise
cause damage to, or intend to embarrass, the subject of the statement. Nothing
in the foregoing will preclude either Consultant or the Company from providing
truthful disclosures as required by applicable law or legal process.

 
 
-3-

--------------------------------------------------------------------------------

 
 
6.  
Confidential Information; Restrictive Covenants.



(a)  
Confidentiality; Additional Remedies. Consultant hereby acknowledges and agrees
that he is and shall remain subject to each of the covenants set forth in
Section 12 (Nondisclosure of Confidential Information) and Section 13
(Additional Remedies) of the Employment Agreement.



(b)  
Forfeiture and Repayments. With respect to obligations in existence pursuant to
the Employment Agreement, all of the Company’s remedies under the Employment
Agreement shall remain in full force and effect (and no additional remedies
shall be available to First PacTrust with respect to those obligations). With
respect to obligations arising in connection with this Agreement, Consultant
agrees that, in the event a court issues a judgment or arbitrator issues a final
judgment which states that Consultant has violated the provisions of this
Paragraph 6 or Paragraph 5 of this Agreement, in any material respect, on or
following the Effective Date, he will forfeit and not be entitled to any further
payments in accordance with Paragraph 2 of this Agreement and he will be
obligated to repay any amounts paid after the date of the violation pursuant to
Paragraph 2 and shall pay such other damages incurred by the Company as a result
of Consultant's breaches of such obligations. Such amount shall be paid to the
Company in cash in a single lump sum within ten business days after the judgment
is entered by the trial court or final judgment by the arbitrator.



(c)  
Scope of Restrictions; Consideration. Consultant acknowledges that the
restrictions set forth in this Paragraph 6 are reasonable and necessary to
protect the Company's business and goodwill. Consultant acknowledges that if any
of these restrictions or obligations is found by a court having jurisdiction to
be unreasonable or overly broad or otherwise unenforceable, he and the Company
agree that the restrictions or obligations shall be modified by the court so as
to be reasonable and enforceable and if so modified shall be fully enforced.
Consultant acknowledges and agrees that the compensation and benefits provided
in this Agreement constitute adequate and sufficient consideration for the
covenants made by Consultant in this Paragraph 6.



7.  
Forum Selection. The Parties agree that any dispute, claim or controversy based
on common law, equity, or any federal, state, or local statute, ordinance, or
regulation (other than workers' compensation claims and, at First PacTrust's
election, claims for injunctive or other relief under Paragraphs 5 and 6 of this
Agreement) arising out of or relating in any way to Consultant's employment, the
terms, benefits, and conditions of such employment and the termination of such
employment or concerning this Agreement and the terms, benefits and conditions
of the services provided hereunder by Consultant, including whether such a
dispute is arbitrable, shall be settled by arbitration. The arbitration
proceeding will be conducted under the employment dispute resolution arbitration
rules of the Judicial Arbitration and Mediation Service (JAMS) in effect at the
time a demand for arbitration under the rules is made, and such proceeding will
be adjudicated in Los Angeles, California. The decision of the arbitrator(s),
including determination of the amount of any damages suffered, will be
exclusive, final, and binding on all Parties, their heirs, executors,
administrators, successors and assigns. The non-prevailing Party will be
responsible for the arbitrators' fees, the prevailing Party's attorneys' fees,
and reasonable costs relating to the dispute.



8.  
Applicable Law. Except to the extent that federal law governs, this Agreement
will be governed by and construed and enforced in accordance with the laws of
the State of California, without regard to any applicable state's choice of law
provisions.



9.  
Entire Agreement; Amendments. This Agreement sets forth the entire agreement of
the Company and Consultant with respect to the subject matter hereof. This
Agreement may not be amended unless the amendments are in writing and signed by
Consultant and an authorized representative of First PacTrust and the Bank.



10.  
Severability. The invalidity or unenforceability of any particular provision in
this Agreement shall not affect the other provisions hereof, and this Agreement
shall be construed in all respects as if the invalid or unenforceable provision
were omitted.

 
 
-4-

--------------------------------------------------------------------------------

 
 
11.  
Successors. This Agreement is personal to Consultant and without the prior
written consent of the Company shall not be assignable by Consultant other than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by Consultant's legal representatives and the
legal representatives of his estate to the extent applicable. This Agreement
shall inure to the benefit of and be binding upon the Company and its successors
and assigns.



12.  
Counterparts. This Agreement may be executed in separate counterparts, each of
which is deemed to be an original and all of which taken together constitute one
and the same agreement.



13.  
Representations and Warranties. By signing this Agreement, Consultant warrants
that he:



(a)  
has carefully read and reviewed this Agreement;



(b)  
fully understands all of its terms and conditions;



(c)  
fully understands that this Agreement is legally binding and that by signing it
he is giving up certain rights;



(d)  
has not relied on any other representations by the Company or its employees or
agents, whether written or oral, concerning the terms of this Agreement;



(e)  
has been advised of his opportunity to consider for up to 21 days whether to
accept the Release;



(f)  
will have seven days to revoke the Release (but not the remainder of this
Agreement) after signing it, with the eighth day following the execution of this
Agreement being referred to as the "Revocation Date";



(g)  
has been advised by, and has had the opportunity to consult with, an attorney
prior to executing this Agreement;



 
(h)  
acknowledges that all notice requirements under any other agreement, arrangement
or plan have been fully satisfied;



(i)  
executes and delivers this Agreement freely and voluntarily;



(j)  
is waiving any rights or claims he may have under the Age Discrimination in
Employment Act of 1967; and



(k)  
is not waiving any rights or claims which may arise after this Agreement is
signed.



14.  
Notices. All notices, requests, demands and other communications required to or
permitted to be given under this Agreement will refer to the provision under
this Agreement for which notice is given, will be in writing and will be
effective (i) when personally delivered, (ii) two business days after deposit in
the United States certified mail, return receipt requested and postage prepaid,
or, (iii) the next business day after deposit with a national overnight delivery
service reasonably approved by the parties (Federal Express and DHL WorldWide
Express are approved), shipping charges prepaid and next-business-day delivery
selected, in each case addressed to each Party at the following address:



If to Consultant:
Marangal Domingo
_______________
_______________
   
If to the Company:
First PacTrust Bancorp, Inc.
18500 Von Karman Ave, Suite 1100
Irvine, California 92612
Attn: Chief Executive Officer

 
 
-5-

--------------------------------------------------------------------------------

 
 
Each Party will make an ordinary, good faith effort to ensure that it will
accept or receive notices that are given under this Subsection and that any
person to be given notice actually receives that notice. A Party may change or
supplement the addresses given below the signature line, or designate additional
addresses, for purposes of this paragraph by giving the other Party written
notice of the new address in the manner set forth above.


15.  
Headings. The headings and captions of the paragraphs of this Agreement are
inserted for convenience of reference only, and are not to be considered in the
construction or the interpretation of this Agreement.


 
-6-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the parties hereto has duly executed this Agreement
as of the date first set forth above.




/s/  Marangal Domingo
Consultant




FIRST PACTRUST BANCORP, INC.


By:  /s/ Robert Franko
Name: Robert Franko
Title: President




PACIFIC TRUST BANK


By:  /s/ Robert Franko
Name: Robert Franko
Title: Chief Executive Officer